DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 7, 9-10, 13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Guo”, CN 106585403 A) in view of Laing (CN 104828078 B).  	1) Regarding claims 1 and 13, Guo discloses an apparatus of diagnosing damage to drive-train hardware of a vehicle (annotated page 2: ¶0004), the apparatus comprising: 	a sensor (annotated page 6: ¶0002 with reference to Figs. 1-2) configured to obtain speed of an auxiliary drive wheel motor of the vehicle and speed of a main drive wheel motor of the vehicle (annotated page 6: ¶0002 through page 7: ¶0002). 	As per the limitation a controller electrically connected to the sensor and configured to determine the damage to the drive-train hardware including a disconnector configured to control whether to interrupt delivery of power through engagement or disengagement between auxiliary drive wheel motor-side drive-train hardware and auxiliary drive wheel-side drive-train hardware, according to whether a difference between the speed of the auxiliary drive wheel motor and the speed of the main drive wheel motor exceeds a threshold value. 	Guo discloses, on annotated page 8: ¶0003-4, that the controller 18 determines fault of the front and/or the rear motors, but is silent on how the fault is determined, and performing a disconnection of a first motor (i.e., permanent magnetic motor 124) or a second motor and/or a third motor (i.e., first hub motor 134 and/or second hub motor 144). 	Laing discloses, on annotated page 3: ¶0003 through page 4: ¶0001, the concept of determining the difference of a first motor and second motor compared to a preset value (corresponding to a threshold value) to determine fault. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining the difference of a first motor and second motor compared to a preset value to determine fault as taught by Laing, into the system as taught by Guo, with the motivation to enhance the fault detection features of the system. 	2) Regarding claims 4-5 and 16, Guo and Laing teach wherein the controller is configured to determine damage to at least one of drive-train hardware configured to deliver power from the auxiliary drive wheel motor to auxiliary drive wheels or drive-train hardware configured to deliver power from the main drive wheel motor to main drive wheels, by comparing at least one of the speed of the auxiliary drive wheel motor or the speed of the main drive wheel motor with a reference motor speed (Laing discloses, on annotated page 3: ¶0003 through page 4: ¶0001); and    	wherein the reference motor speed is determined based on at least one of acceleration or wheel speed of the vehicle (Guo: annotated page 8: ¶0002). 	3) Regarding claims 7 and 18, Guo and Laing teach wherein the controller is configured to: 	control the disconnector to a state in which power is not delivered to the auxiliary drive wheels (Guo: annotated page 8: ¶0003-4), when the controller concludes that the drive-train hardware configured to deliver the power from the auxiliary drive wheel motor to the auxiliary drive wheels is damaged (Guo: annotated page 8: ¶0003-4); and 	control the disconnector to a state in which power is delivered to the auxiliary drive wheels, when the controller concludes that the drive-train hardware configured to deliver the power from the main drive wheel motor to the main drive wheels is damaged (Guo: annotated page 8: ¶0003-4). 	4) Regarding claim 9, Guo and Laing teach wherein the controller is configured to limit reflection of torque required by a driver of the vehicle, when the controller concludes that the drive-train hardware is damaged (according to applicant’s specification, ,in ¶0157-158, limiting the driver torque reflection corresponds to transition into the vehicle to only driven by the main drive motor. Guo discloses, on annotated page 7: ¶0002-3, the concept of transition power supply to only two wheel drive from four wheel drive). 	 	5) Regarding claims 10 and 19, Guo and Laing teach limiting, by the controller, at least one of power or torque of the auxiliary drive wheels, when the controller concludes that the drive-train hardware configured to deliver the power from the auxiliary drive wheel motor to the auxiliary drive wheels is damaged (Guo: annotated page 8: ¶0003-4 with regard to stopping the power supply); and 	limiting, by the controller, at least one of power or torque of the main drive wheels, when the controller concludes that the drive-train hardware configured to deliver the power from the main drive wheel motor to the main drive wheels is damaged (Guo: annotated page 8: ¶0003-4 with regard to stopping the power supply). 	 	
Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Laing, and in further view of Kikuchi et al. (“Kikuchi”, WO 2016035783 A1). 	1) Regarding claims 6 and 17, as per the limitation wherein the controller is configured to determine damage to at least one of the drive-train hardware configured to deliver the power from the auxiliary drive wheel motor to the auxiliary drive wheels or the drive-train hardware configured to deliver the power from the main drive wheel motor to the main drive wheels, by comparing at least one of a value obtained by integrating a change amount in the speed of the auxiliary drive wheel motor or a value obtained by integrating a change amount in the speed of the main drive wheel motor with a value obtained by integrating a change amount in the reference motor speed. 	Guo discloses, on annotated page 6: ¶0001, that the motors produce three-phase alternating current. 	Kikuchi discloses, abstract; annotated page 1: ¶0004, the concept of using speed sensor and performing a diagnostic method involving analyzing three-phase motors and determining failure by using an integrated value of change with respective failure determination threshold values. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of performing a diagnostic method involving analyzing three-phase motors and determining failure by using an integrated value of change with respective failure determination threshold values as taught by Kikuchi, into the system as taught by Guo and Laing, with the motivation to enhance the fault detection features of the system.
Claim(s) 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Laing, and in further view of Shiba et al. (“Shiba”, US 2009/0251831 A1). 	1) Regarding claims 11 and 20, as per the limitation wherein the controller is configured to inform, through a warning lamp, a user that the vehicle travels using the auxiliary drive wheel motor, when the controller concludes that the drive-train hardware configured to deliver the power from the main drive wheel motor to the main drive wheels is damaged. 	Laing discloses, on annotated page 8: ¶0001-2, the concept of associating the fault with an alarm. While Laing is silent to providing the alarm indication to a lamp device. 	Shiba discloses, in ¶0201-203, the concept of actuating a hazard to indicate a failed condition of a driving hardware. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of actuating a hazard to indicate a failed condition of a driving hardware as taught by Yoo, into the system as taught by Guo and Laing, with the motivation to enhance the alarm indication feature of the system.  	2) Regarding claim 12, Guo and Laing teach wherein the controller is configured to: 	control the disconnector to a state in which power is delivered to auxiliary drive wheels (Guo: annotated page 8: ¶0003-4), apply torque to the auxiliary drive wheel motor (Laing: annotated page 3: ¶0003). 	As per the limitation determine damage to the drive-train hardware again, when the controller concludes that drive-train hardware configured to deliver power from the auxiliary drive wheel motor to the auxiliary drive wheels is damaged; and enter a failure mode, when the controller concludes again that the drive-train hardware is damaged. 	Guo discloses, on annotated page 6: ¶0001, that the motors produce three-phase alternating current. 	Shiba discloses, in ¶0196-197, the concept of analyzing the state of a three-phase motor during operation of powered supplied motor, and subsequently transitioning into a limp mode (corresponding to a failure mode) when is determined that one or two phases have been short-circuited. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of analyzing the state of a three-phase motor during operation of powered supplied motor, and subsequently transitioning into a limp mode when is determined that one or two phases have been short-circuited as taught by Shiba, into the system as taught by Guo and Laing, with the motivation to enhance the failure mitigation features of the system.
Allowable Subject Matter
Claim(s) 2-3, 8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20210155219 A1; DE 102019203725 A1, electric vehicle primary and auxiliary motor with motor monitoring features. 	US 20200031233 A1, motor fault monitoring systems. 	 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684